Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Marcy Lena Mejia, Appellant                           Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-12-
No. 06-12-00209-CR          v.                        24352).    Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
State of Texas, Appellee                              Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Marcy Lena Mejia, pay all costs of this appeal.




                                                      RENDERED MAY 17, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk